Citation Nr: 0702230	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteochondritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 6, 1957, to 
January 10, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The available service medical records (SMRs) indicate that 
the veteran's November 1957 entrance examination was negative 
for any reference to a back disability.  His musculoskeletal 
system was considered normal upon examination.  In December 
1957 the veteran was diagnosed with osteochondrosis.  In 
January 1958 a Medical Review Board determined that the 
veteran was not fit for duty and that the disability existed 
prior to service and was not aggravated thereby.  

Private treatment records from Vanderbilt University Medical 
Center were unavailable.  The Medical Center reported that 
there was no treatment for the dates of service requested.  
(The veteran reported having had back surgery at the Medical 
Center in 1997.)   

When the veteran filed his substantive appeal he reported 
that he was treated at Balboa Naval Hospital after falling 
out of a top bunk while in service.  The RO contacted the 
National Personnel Record Center (NPRC) and requested the 
veteran's service medical records.  The NPRC reported that 
the records did not exist, the NPRC did not have them, or 
that further efforts to locate the records would be futile.  
The veteran provided copies of his SMRs but the copies did 
not include any records from Balboa Naval Hospital.  In order 
to properly evaluate the veteran's claim the RO should 
attempt to obtain the records from Balboa Naval Hospital.  

Finally, the veteran has not provided any objective medical 
evidence of a current disability.  He has given written 
statements and testimony about his symptomatology.  He was 
informed that records from Vanderbilt University Medical 
Center were unavailable but he has not identified any other 
healthcare provider as a source of evidence to support his 
claim.  The veteran should be requested to identify any 
source of objective medical evidence that would be supportive 
of his claim.

In addition, a VA medical examination is required to assess 
the medical evidence of record and to make a determination as 
to whether the veteran's lumbar spine disability clearly 
preexisted service and whether it was clearly not aggravated 
during service.  38 U.S.C.A. § 1111 (West 2002).  

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).)

Accordingly, the case is REMANDED for the following action:

1.  The RO should also send the 
veteran notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), 
which includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claims on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his claimed osteochondritis.  After 
securing the necessary release, the 
RO should obtain those records that 
have not been previously secured.  
The RO should request any records 
prepared at the Balboa Naval 
Hospital during the veteran's time 
in service.  

3.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA orthopedic 
examination by a qualified 
physician.  The examiner must review 
the claims file.  All necessary 
tests should be conducted.  The 
examiner is requested to say whether 
the veteran has osteochondritis.  If 
osteochondritis of the lumbar spine 
is found, the examiner should 
comment on any relationship to 
osteochondrosis for which the 
veteran was discharged from military 
service.  The examiner should also 
be asked to indicate whether the 
evidence clearly shows that, despite 
a normal entry examination, 
osteochondrosis existed prior to the 
veteran's period of military 
service.  (The examiner should 
identify the evidence and clinical 
reasons for concluding that 
osteochondrosis pre-existed military 
service.)  If the examiner concludes 
that the evidence clearly shows that 
osteochondrosis pre-existed military 
service, the examiner should also 
indicate whether the evidence 
clearly shows that osteochondrosis 
was not permanently worsened beyond 
its natural progression during the 
veteran's short period of service.  
An explanation for the examiner's 
conclusion should be given.

4.  After the development requested 
has been completed, the RO should 
review the medical opinion evidence 
to ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

